               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DOUGLAS GERRELLE PITTMAN,          )
                                   )
          Petitioner,              )
                                   )         1:18CV611
    v.                             )         1:16CR20-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          Respondent.              )


                                 ORDER


    This matter is before this court for review of the Order

and Recommendation filed on October 8, 2020, (Doc. 101), by the

Magistrate Judge in accordance with 28 U.S.C. § 636(b). In the

Recommendation, the Magistrate Judge recommends that

Petitioner’s motion, (Doc. 82), seeking reimbursement of his

special assessment fees, “Writ of Mandamus,” (Doc. 99), to the

extent it seeks to raise a claim or amend Petitioner’s § 2255

motion, and § 2255 motion, (Doc. 75), all be denied and that

this action be dismissed. The Recommendation was served on the

parties to this action on October 8, 2020, (Doc. 102).

Petitioner timely filed objections, (Doc. 104), to the

Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge=s] report or specified




      Case 1:16-cr-00020-WO Document 108 Filed 04/15/21 Page 1 of 3
proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objections were made. This court has

made a de novo determination and finds that the objections

asserted do not change the substance of the United States

Magistrate Judge’s Recommendation. This court therefore adopts

the Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 101), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s Motion Seeking Reimbursement of the Over

Payment of the Special Assessment Fines and Notice of Change in

Petitioner’s Economic Circumstances in Relation to said Fine and

Motion for Modification of the Terms of Supervised Release,

(Doc. 82); Petitioner’s “Writ of Mandamus,” (Doc. 99), to the

extent it seeks to raise a claim or amend Petitioner’s § 2255

motion;, and Petitioner’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody, (Doc. 75), are DENIED and that this action is

DISMISSED.

                                 - 2 -



      Case 1:16-cr-00020-WO Document 108 Filed 04/15/21 Page 2 of 3
    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 15th day of April, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 3 -



      Case 1:16-cr-00020-WO Document 108 Filed 04/15/21 Page 3 of 3
